Citation Nr: 1510691	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In addition to the paper claims file in this case, an electronic paperless claims file has been associated with the Veteran's claims, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the Veteran's service entrance examination. 

2.  The Veteran's pre-existing right ear hearing loss was not aggravated during military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a February 2012 letter.  The case was last readjudicated in October 2012.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs) and a VA examination report.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.



Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs include an enlistment audiogram dated March 1962.  When converted to ISO-ANSI standards, the audiogram showed pure tone thresholds of 10, 10, 10, and 50 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz.  Converted to ISO-ANSI standards, his January 1965 separation audiogram showed pure tone thresholds of 10, 10, 10, and 50 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz.  The Veteran denied ear and hearing problems on his January 1965 medical history report, and his STRs document no complaints of or treatment for hearing loss during his period of service.  

The first post-service mention of hearing loss in the record is the Veteran's February 2012 claim for service connection.  In his claim, the Veteran did not report when his hearing loss began or any locations where he had received treatment for his reported hearing loss.

The Veteran was afforded a VA examination in July 2012 in connection with his pending claim.  The examiner documented pure tone thresholds of 5, 10, 20, 85, and 85 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  He diagnosed the Veteran with right ear sensorineural hearing loss, but found that the Veteran's right ear hearing loss clearly and unmistakably existed prior to service and that it was less likely than not aggravated beyond normal progression in military service.  He reasoned that the Veteran's separation audiogram revealed no change in the Veteran's right ear hearing loss between enlistment and separation. 

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Because his 1962 entrance audiogram noted a preexisting right ear hearing disability for VA purposes, the burden shifts to the Veteran to show that his hearing loss increased during service.  38 U.S.C.A. § 1153.  In this instance, however, the Veteran's service records show his right ear hearing loss stayed the same at the relevant frequencies between entrance and discharge.  Indeed, his STRs are silent for complaints of or treatment for right ear hearing loss.  Moreover, there is no competent evidence following service showing hearing loss until 2012.

Additionally, the only medical opinion of record addressing the question of whether the Veteran's preexisting right ear hearing loss was aggravated by his active duty service was against the claim.  The 2012 VA examiner reviewed the Veteran's claims file, examined him, and provided an explanation for his conclusion.  That conclusion is supported by the fact that the medical evidence of record does not document an increase in right ear hearing loss during the Veteran's period of service or for many years thereafter.  Thus, the opinion of the VA examiner is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that the Veteran claims that he was exposed to excessive noise during service, and that he is competent to report the circumstances of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the Veteran has not, in fact, argued that he experienced worsened symptoms of right ear hearing loss during service or that he experienced any symptoms of hearing loss   in service.  Rather, it is apparently his belief that the symptoms he experienced after service were caused by in-service noise exposure.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hearing loss or the presence of permanent aggravation of his preexisting hearing loss as a result of in-service noise exposure is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the severity and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence demonstrates that the Veteran's right ear hearing loss existed prior to his active duty service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.




REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for left ear hearing loss.

Regarding the Veteran's claim for service connection for left ear hearing loss, the 2012 examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service and that there was no significant change in hearing between his entrance and separation examinations.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA audiologist to obtain      an opinion.  If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file and the July 2012 examination report, the audiologist should provide an opinion addressing why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.  

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and   his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


